J-A08019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAMES D. SCHNELLER                                IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

HALFPENNY MANAGEMENT CO. AND
RICHARD CARR

                            Appellees                  No. 520 EDA 2016


                Appeal from the Order Entered January 15, 2016
               In the Court of Common Pleas of Delaware County
                         Civil Division at No(s): 13-3653


BEFORE: PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                             FILED APRIL 28, 2017

        James D. Schneller appeals, pro se, from the trial court’s January 15,

2016 order denying his motion to vacate an arbitration award. After careful

review, we affirm.1

        The trial court aptly summarized the underlying facts of the instant

case:

        The record in the instant matter establishes that [Schneller]
        instituted this action in this Court by filing an appeal from a
        judgment entered in the District Court. This case involves
        counter-claims asserted by [Schneller] as part of a Landlord-


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 We, herein, deny Schneller’s motion for peremptory writ of mandamus and
writ of prohibition.
J-A08019-17


        Tenant dispute with [Appellee, Halfpenny Management Co.2]
        which gave rise to [a] . . . related action.[3]

        In conjunction with his appeal, [Schneller] filed his usual
        application to proceed In Forma Pauperis, which the Court, per
        the Honorable James F. Proud, since retired, denied by [o]rder
        dated April 22, 2013. When [Schneller] failed to pay the Court
        filing fee for his [a]ppeal, the Director of Judicial Support
        [a]dministratively struck the appeal on May 3, 2013.

        Thereafter, [Schneller] field a Petition for Reinstatement of his
        appeal, and by [o]rder dated August 5, 2013, the [c]ourt
        granted the [p]etition and reinstated the appeal. The matter
        proceeded to [a]rbitration and[,] on January 6, 2014[,] the
        Board of Arbitrators issued an [a]ward in favor of [Halfpenny]
        and against [Schneller]. Notice of the Arbitration Award was
        mailed to the [p]arties on January 6, 2014[,] and no appeal from
        the [a]ward ever was filed by [Schneller] or any other [p]arty.

        Almost twenty-one months later, on October 2, 2015,
        [Schneller] filed his Motion to Strike or Vacate Award of
        Arbitrators.   By [o]rder dated January 14, 2016, the [c]ourt
        denied [Schneller’s] [m]otion.   It is from this [o]rder that
        [Schneller] now has filed his notice of appeal to the Superior
        Court of Pennsylvania.

Trial Court Opinion, 10/6/16, at 1-2 (italics added).

        On March 17, 2016, our Court ordered Schneller to enter judgment on

the trial court docket, pursuant to Pa.R.A.P. 301, or suffer dismissal of the

appeal. See Dunlop by Hoffman v. State Farm Ins., 546 A.2d 1209 (Pa.

Super. 1988) (order denying petition to vacate arbitration award not final

appealable order when order never reduced to final judgment).               When


____________________________________________


2
  Appellee Richard Carr owns the leased property; Halfpenny manages the
premises.
3
    See related appeal at 521 EDA 2016.



                                           -2-
J-A08019-17



Schneller failed to timely comply with the order, our Court sua sponte

quashed the appeal on April 15, 2016. However, on May 3, 2016, Schneller

filed an application to reconsider our quashal order. On June 2, 2016, our

Court granted the application for reconsideration and reinstated Schneller’s

appeal.     Schneller filed a timely court-ordered Pa.R.A.P. 1925(b) concise

statement of matters complained of on appeal.           He raises the following

issues, verbatim:

      (1)     Has the trial court abused [its] discretion, erred in the law
              and findings, and deprived Constitutional rights, by
              denying the motion to strike or vacate [the] award of
              arbitrators and for leave to amend the complaint to add
              new evidence and claims?

      (2)     Has the trial court erred and may the court vacate, due to
              law of the case and coordinate jurisdiction prevalent over
              the matter of application for leave to proceed in forma
              pauperis.

Appellant’s Brief, at 13.

      Schneller first contends that the trial court erred in denying his motion

to strike the arbitrator’s award and for leave to amend his complaint to add

new evidence and claims.

      Initially, we note that Schneller never appealed from the arbitrator’s

decision entered on January 6, 2014. Pursuant to Pa.R.C.P. 1308:

      (a) An appeal from an award shall be taken by

          (1) filing a notice of appeal in the form provided by Rule
          1313 with the prothonotary of the court in which the action
          is pending not later than thirty days after the day on which
          the prothonotary makes the notation on the docket that
          notice of entry of the arbitration award has been provided
          as required by Rule 1307(a)(3), and

                                       -3-
J-A08019-17


          (2) payment to the prothonotary of the compensation of
          the arbitrators not exceeding fifty percent of the amount in
          controversy, which shall not be taxed as costs or be
          recoverable in any proceeding;

              provided that the court, in an appropriate case, upon
              petition may permit the appellant to proceed in forma
              pauperis.

Pa.R.C.P. 1308.      Thus, procedurally, in order to preserve any challenge to

the arbitrator’s award, Schneller was required to file a timely notice of

appeal from that order. Because of his procedural misstep, the fact that the

trial court’s order denying his motion to vacate the arbitration award was

reduced to judgment is of no moment.             The fact remains that Schneller’s

failure to properly preserve the initial challenge to the award precludes our

review of the issue.4

       Schneller’s second issue has already been disposed of in our Court’s

prior panel decision. See Halfpenny Management Co. and Richard Carr

v. James D. Schneller, No. 2095 EDA 2014 (Pa. Super. filed April 16,

2015) (because Schneller did not appeal from final orders dated April 13,

2013 and March 4, 2014, that denied him in forma pauperis status, we were

precluded from addressing whether court properly denied him such status

____________________________________________


4
  However, even if we were to address the merits of this issue, we would
conclude that the trial court’s order denying Schneller’s motion to vacate the
arbitrators’ award was not an abuse of discretion where:            Halfpenny
provided written notice to Schneller to quit the leased premises effective
February 28, 2013; the parties had a month-to-month lease with the right to
terminate for any reason or no reason at all; and Schneller refused to
relinquish possession of the demised premises.



                                           -4-
J-A08019-17



based upon ability to pay court costs); see also Morgan Guarantee Trust

Co. of new York v. Mowl, 705 A.2d 923 (Pa. Super. 1998) (where party

fails to appeal final order, it operates as res judicata on issues decided). We

will not revisit this issue.

       Order affirmed.5

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2017




____________________________________________


5
 Although apparently not raised in the trial court, we remind the parties that
a defendant may file a motion to dismiss a pro se plaintiff’s action on the
basis that the plaintiff is alleging the same or related claims which he or she
has raised in a prior action against the same or related defendants and
where these claims have already been resolved pursuant to a court
proceeding. See Pa.R.C.P. 233.1(a)(1) & (2). In such cases where the trial
court grants a defendant’s motion under Rule 233.1, the court may further
bar the pro se plaintiff from pursuing additional pro se litigation against the
same or related defendants raising the same or related claims without leave
of court. Pa.R.C.P. 233.1(c). Moreover, the court may sua sponte dismiss
an action that is filed in violation of a court order entered under Rule
233.1(c).



                                           -5-